Citation Nr: 0901844	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-03 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The veteran had active military service from January 1952 to 
April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Tiger Team Special Processing Unit of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative contends that a remand is 
required in the present case.  The Board agrees.

The veteran underwent a VA examination in November 2003 for 
the purpose of determining whether the veteran had a 
diagnosis of PTSD related to his military combat experience.  
He underwent a subsequent VA psychiatric evaluation in 
February 2004.  As it has been a number of years since the 
last VA examination, the evidence of record is clearly stale.  
The Court has impressed on VA on many occasions the necessity 
of obtaining a recent VA examination.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  Thus, 
the veteran should be scheduled to undergo VA examination by 
an appropriate physician to determine the current severity of 
his PTSD.  

The Board observes that the veteran has submitted some 
private treatment records dated since his February 2004 VA 
evaluation.  However, these records, to include the most 
recent record dated in November 2006 are insufficient to 
adequately rate his PTSD.  

Prior to arranging further examination, the veteran should be 
afforded an opportunity to present any additional information 
and/or evidence pertinent to the claim for increased rating 
for PTSD.  The Board notes that in his Notice of Disagreement 
received in February 2004, the veteran requested that all 
medical treatment records to date be obtained from VAMC 
Lexington and Somerset Clinic in support of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his PTSD 
that is not evidenced by the current 
record.  If so, the veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records, including records 
identified by the veteran in February 
2004, should then be obtained and 
associated with the claims folder.  The 
veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.

2.  Then, the veteran should be afforded 
a VA examination by a psychiatrist or a 
psychologist to determine the current 
degree of severity of his PTSD and any 
associated disorder.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD.  To 
the extent possible, the manifestations 
of the service-connected PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or worsened by service-connected 
disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
disability, to include any additional 
psychiatric disorders that the examiner 
believes are related to service or 
service-connected disability.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  

The rationale for all opinions expressed 
must also be provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


